Citation Nr: 9927005	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for right (major) rotator 
cuff tendonitis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from October 1980 to 
June 1986.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a March 1997 rating decision, 
in which the RO increased the veteran's disability rating for 
right (major) rotator cuff tendonitis (hereinafter known as a 
right shoulder disability), from 10 percent to 30 percent, 
with an effective date from December 1996.  The veteran filed 
an NOD in December 1997, and the RO issued an SOC in January 
1998.  The veteran filed a substantive appeal in February 
1998.  


REMAND

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected right 
shoulder disability is more severe then previously evaluated.  
See Arms v. West, 12 Vet.App. 188, 200 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

A review of the evidence reveals that the veteran filed a 
claim of service connection for his right shoulder disability 
in March 1993.  Upon VA examination in July 1993, he reported 
suffering a right shoulder injury as a result of an 
automobile accident during service.  On clinical evaluation, 
the veteran was able to abduct his right arm to only 100 
degrees.  An associated radiographic study revealed no 
abnormal calcification, minimal arthritic changes in the 
acromioclavicular joint, no arthritic changes in the 
glenohumeral joint, and normal rotator cuff soft tissue 
space.  The examiner's diagnosis was of possible tendonitis 
injury of the right shoulder.  

In an April 1994 rating decision, the veteran was granted 
service connection for chronic rotator cuff tendonitis of the 
right shoulder, and was assigned a 10 percent disability 
evaluation for that disorder.  

Thereafter, in February 1997, the veteran was medically 
examined for VA purposes.  He reported having been treated 
for his right shoulder disability at Ft. Drum, NY, and noted 
difficulty doing any heavy work as a result of pain in his 
right shoulder and back.  The veteran also reported taking 
anti-inflammatory drugs and undergoing physical therapy for 
his right shoulder.  Upon clinical evaluation, there was no 
atrophy of the right shoulder, but there was local tenderness 
over the right acromioclavicular joint.  The veteran was able 
to abduct his right arm to 75 degrees, which was noted as not 
quite horizontal.  It was noted that the right arm, extended, 
could be brought forward only 45 degrees and lacked any 
further motion.  Backward motion of the right arm was normal, 
and there was good grip in the right hand with no evidence of 
atrophy.  The left arm had a full range of motion.  An 
associated radiographic study of the right arm was normal.  
The examiner's conclusion was that there was chronic 
disability referable to the right shoulder, with limitation 
of motion.  

In March 1997, the RO received a statement from the veteran's 
service representative, noting that the veteran had received 
treatment from the VA Medical Center (VAMC) in Syracuse and 
the VA outpatient clinic (VAOPC) at Ft. Drum, NY.  In May 
1998, the RO received a VAMC Syracuse operative report, dated 
in February 1998, which noted the veteran's treatment for a 
left inguinal hernia.  

We note that, with respect to the rating for right (major) 
rotator cuff tendonitis, the veteran's disability was 
previously rated under 38 C.F.R. § 4.73, Diagnostic Code (DC) 
5304, for muscle injuries.  Currently, the right shoulder 
disability is rated under 38 C.F.R. § 4.71a, DC 5201, for 
limitation of motion of the arm.  

We are cognizant that an evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on those functional abilities.  38 C.F.R. § 4.10.  Under 
38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness should also be considered and, 
as such, is as important as limitation of motion.  
Furthermore, a part which becomes painful on use must be 
regarded as seriously disabled. 

The Board notes that, during the veteran's February 1997 VA 
examination, the examiner did not address whether the veteran 
would necessarily experience weakness, excess fatigability, 
incoordination, and/or pain due to repeated use, or flare-ups 
with respect to his sacral fracture/lumbar arthritis, and if 
so, whether there would be any additional loss in range of 
motion and/or functional impairment due to these factors.  

The United States Court of Appeals for Veterans Claims 
(previously known, prior to March 1, 1999, as the Court of 
Veterans Appeals) has emphasized:

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

The Board notes that a medical examiner must make a full 
description of the effects of disability upon the person's 
ordinary activity.  See 38 C.F.R. § 4.10 (1998).  
Furthermore, we are not competent to ascertain the degree to 
which a disability has manifested itself, or how much pain 
the veteran is experiencing, or any associated functional 
loss, without a solid foundation in the record, grounded in 
medical evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

The Court of Appeals for Veterans Claims has recently 
reaffirmed its holding in DeLuca, holding, in an analogous 
case:

In light of the veteran's . . . testimony as to 
pain . . . , which could cause functional 
impairment . . . , the Court will remand this 
claim for a new examination that adequately 
evaluates the functional impairment due to pain . 
. . , followed by a decision that specifically 
addresses the pain issue, supported by an adequate 
statement of reasons or bases.  See DeLuca v. 
Brown, 8 Vet.App. 202, 207-08 (1995); see also 
Smallwood [v. Brown, 10 Vet.App. 93, 99 (1997)]; 
Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991) ("fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough 
and contemporaneous medical examination, one which 
takes into account the records of the prior 
medical treatment, so that the evaluation of the 
claimed disability will be a fully informed 
one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."

Therefore, given that, during his February 1997 VA 
examination, the veteran reported suffering from increased 
pain and restricted activities as a result of his right 
shoulder disability, as well as the need for consideration of 
the criteria emphasized in DeLuca, supra, the Board believes 
the veteran should undergo an additional medical examination 
to better assess his current level of disability.  

In addition, the veteran has reported that he received 
treatment, apparently for his right shoulder, at the VAMC 
Syracuse and VAOPC Fort Drum, NY.  No attempt has been made 
by the RO to obtain these records, and it is the Board's 
opinion that this evidence, if it does in fact exist, would 
be relevant and necessary for a full and fair adjudication of 
the veteran's claim.  Thus, an attempt by the RO to obtain 
these records should be made. 

Furthermore, the veteran had been scheduled for, but later 
canceled, a personal hearing in April 1998.  In a letter to 
the RO, dated that same month, it was noted that the veteran 
would contact the RO to reschedule his hearing.  Since the 
claim for a right shoulder disability is being returned to 
the RO for the above noted development, the veteran should be 
contacted and an inquiry made as to whether he still desires 
a personal hearing.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred, and the veteran's 
increased rating claim for a right shoulder disability is 
Remanded to the RO for the following action:

1. The RO should obtain the names and addresses of 
all medical care providers (VA or non-VA), if any, 
who have treated the veteran for his right 
shoulder disability.  The RO should request that 
the veteran furnish signed authorizations for 
release to the VA of private medical records in 
connection with each non-VA source identified.  
The RO should attempt to obtain any such private 
treatment records, and any additional VA medical 
records not yet on file that may exist, in 
particular those from the VAMC Syracuse and the 
VAOPC Fort Drum, NY, and incorporate them into the 
claims folder.  

2. The veteran should be contacted and an inquiry 
made as to whether he still desires a personal 
hearing.  If the veteran desires to have a 
hearing, one should be scheduled.

3. The veteran should be scheduled for a medical 
examination to evaluate the nature and extent of 
his right shoulder disability.  Before evaluating 
the veteran, the examiner should review the claims 
folder, including a copy of this Remand and any 
evidence added to the record.  A notation that 
such review was undertaken should be made in the 
examination report.  The examiner's report should 
fully set forth all current complaints, pertinent 
clinical findings, and diagnoses.  In particular, 
the examiner should report on the level of the 
veteran's pain due to his right shoulder 
disability, and the effect such pain has on the 
veteran's functional ability, i.e., whether there 
is any functional loss in the right shoulder due 
to weakened movement, excess fatigability, 
incoordination, or pain on use.  If feasible, the 
examiner should comment as to any additional 
range-of-motion loss (beyond that due to the 
objectively-demonstrated back abnormality) caused 
by those factors.  In addition, the examiner 
should state the etiology of any pain, and whether 
such pain claimed by the veteran is supported by 
adequate pathology, or evidenced by visible 
behavior on motion or palpation.  All opinions 
expressed should be supported by reference to 
pertinent evidence.  

4. Upon completion of the development of the record 
requested by the Board, and any other development 
deemed appropriate by the RO, the RO should again 
consider the veteran's claim, with particular 
consideration of the provisions of 38 C.F.R. 
§ 4.40.  If action taken remains adverse to the 
veteran, he and his accredited representative 
should be furnished a Supplemental Statement of 
the Case (SSOC) concerning all evidence added to 
the record since the last SSOC, including the 
provisions of 38 C.F.R. § 4.40.  Thereafter, the 
veteran and his representative should be given an 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in remand status.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).


